DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8, 9, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication JPS5812051Y2 (herein after referred to as “Sumitomo Precision Products”).

Regarding claim 1, Sumitomo Precision Products discloses a heat exchanger (figs 1 and 2) comprising: 
a heat exchanger body (fig 1) having a plurality of layer portions (1) each having a plurality of flow paths, and having a configuration in which adjacent layer portions are joined to each other in a state where the plurality of layer portions are laminated (fig 1); 
an inflow header (4) fixed to the heat exchanger body, the inflow header being configured that a fluid is introduced into the inflow header to flow into the plurality of flow paths (fig 2); 
an outflow header (5) fixed to the heat exchanger body, the outflow header being configured that a fluid flowing through the plurality of flow paths merges (fig 2); 

a lead-out portion (10) connected to the cover portion and forming an internal flow path communicating with a space or a gap between the cover portion and the heat exchanger body (fig 2), 
wherein the lead-out portion is configured to emit a fluid to a predetermined region set in advance (fig 2).

Regarding claim 2, the limitations of “wherein the cover portion is welded directly or indirectly to the heat exchanger body on an entire periphery of the cover portion, and the lead-out portion is fixed to the cover portion by welding or screw fastening” are considered product by process limitations. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 3, Sumitomo Precision Products further discloses wherein the cover portion (6, 17) includes a cover member disposed on one side surface of the heat exchanger body (one of plates 6), and the cover member is fixed to the heat exchanger body at a plurality of fixing portions (2).

Regarding claim 6, the limitation of “wherein the cover portion is welded to a fixing member fixed to the heat exchanger body” is considered a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 8, Sumitomo Precision Products further discloses wherein the fixing member (2) includes a plate-like body fixed to the heat exchanger body (fig 1).

Regarding claim 9, Sumitomo Precision Products further discloses wherein the fixing member (2) divides a space between the cover portion (6) and the heat exchanger body (fig 1) into a plurality of spaces, and a communication means for communicating the plurality of spaces is provided (11).

Regarding claim 16, Sumitomo Precision Products further discloses wherein the cover portion includes (6, 17) one or a plurality of semi-cylindrical members (17).

Regarding claim 17, Sumitomo Precision Products further discloses wherein each of the plurality of layer portions has a partition plate (1), a corrugated plate (3, 8) connected to the partition plate, and a side bar (2) surrounding the corrugated plate. 

The limitation of being “brazed” is considered a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 18, the limitation of “wherein the adjacent layer portions are diffusion-bonded to each other” is considered a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

4.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo Precision Products as applied to claim 3 above, and further in view of Lapkowski (U.S. Patent No. Re.33,912)

Regarding claim 4, Sumitomo Precision Products discloses all previous claim limitations. However, Sumitomo Precision Products does not explicitly disclose wherein the cover member is configured to be divided into a plurality of members, and each of the plurality . 

5.	Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo Precision Products further discloses as applied to claims 3 and 6 above, and further in view of Van Bockryck et al. (U.S. Patent Publication No. 2017/0254598, “Van Bockryck”).

Regarding claim 5, Sumitomo Precision Products discloses all previous claim limitations. However, Sumitomo Precision Products does not explicitly disclose wherein each of the plurality of fixing portions is provided with a weld material that is located in a plurality of welding holes formed in the cover member and that is fixed to the heat exchanger body. Van Bockryck, however, discloses a heat exchanger (fig 6) wherein each of a plurality of fixing portions (31) is provided with a weld material that is located in a plurality of welding holes (at 50) formed in the cover member and that is fixed to the heat exchanger body (at 50). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sumitomo Precision Products to provide the welding of Van Bockryck in order to efficiently attach the cover. 

Regarding claim 10, Sumitomo Precision Products discloses all previous claim limitations. However, Sumitomo Precision Products does not explicitly disclose wherein the cover portion and the heat exchanger body are made of metal materials different from each other. However, it is old and well known in the art of heat exchangers to have fins be a different metal material than covers in order to optimize heat exchange efficiency and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sumitomo Precision Products to have the fins and cover different metal materials. 
Sumitomo Precision Products does not explicitly disclose wherein the fixing member is formed of a dissimilar joint welded to the cover portion and welded to the heat exchanger body. Van Bockryck, however, discloses a heat exchanger (fig 6) wherein the fixing member (31) is formed of a dissimilar joint welded (50) to the cover portion and welded to the heat exchanger body. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sumitomo Precision Products to provide the welding of Van Bockryck in order to efficiently attach the cover.

6.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo Precision Products as applied to claim 6 above, and further in view of Beckmann (U.S. Patent No. 4,541,480).

Regarding claim 7, Sumitomo Precision Products discloses all previous claim limitations. However, Sumitomo Precision Products does not explicitly disclose wherein the fixing member includes a buildup weld provided in advance on a fixing surface of the heat exchanger body. Beckmann, however, discloses a heat exchanger (figs 1-3) wherein the fixing . 

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo Precision Products as applied to claim 1 above, and further in view of Jiang et al. (U.S. Patent Publication No. 2010/0205988A1, “Jiang”).

Regarding claim 11, Sumitomo Precision Products discloses all previous claim limitations. However, Sumitomo Precision Products does not explicitly disclose wherein the lead-out portion is provided with a compressor for compressing a fluid flowing through the internal flow path of the lead-out portion. Jiang, however, teaches a heat exchange system (fig 1) wherein a lead-out portion (of heat exchanger 12) is provided with a compressor (16) for compressing a fluid flowing through the internal flow path of the lead-out portion. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sumitomo Precision Products to provide the vapor compression system of Jiang in order to efficiently exchange heat between two fluids. 

Regarding claim 12, the combination of Sumitomo Precision Products and Jiang discloses all previous claim limitations. Sumitomo Precision Products, as modified, further discloses wherein a buffer tank (18, Jiang) is disposed on a suction side of the compressor (16, Jiang) in the lead-out portion.

7.	Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo Precision Products as applied to claim 1 above, and further in view of Bardeleben et al. (U.S. Patent Publication No. 2018/0094859, “Bardeleben”).

Regarding claims 13 and 14, Sumitomo Precision Products discloses all previous claim limitations. However, Sumitomo Precision Products does not explicitly disclose wherein a reinforcement rib is welded to the cover portion. Bardeleben, however, discloses a heat exchanger wherein a reinforcement rib (30) is provide on a cover portion (¶0034). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sumitomo Precision Products to provide the reinforcement rib of Bardeleben in order to improve the structural integrity of the heat exchanger. 
The limitations of being “welded” or “mechanically attached” are considered product-by-process limitations. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).




15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo Precision Products as applied to claim 1 above, and further in view of Japanese Patent Publication JPS53123567U, herein after referred to as “Matsushita Refrigeration”).

Regarding claim 15, Sumitomo Precision Products discloses all previous claim limitations. However, Sumitomo Precision Products does not explicitly disclose wherein the cover portion is reinforced by winding a steel band around the heat exchanger body and the cover portion. Matsushita Refrigeration, however, discloses a heat exchanger (fig 1) wherein a cover portion (4) is reinforced by winding a steel band (9) around the heat exchanger body and the cover portion. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sumitomo Precision Products to provide the steel band of Matsushita Refrigeration in order to improve the structural integrity of the heat exchanger. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763